DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 10 and 17, the terms “qualifying value “, “clinical indications”, “imaging parameter”, “maximum change” ,“termination criterion”  and ranking are considered indefinite since one of ordinary skill in the art would not have been able to understand what applicant means. For example, what makes a value qualified? Does applicant means that some values are unusable or irrelevant? What criteria make a value qualify? Furthermore, what value are we making sure that is qualified in order to related to a medical imaging?  A value related to the operation of the scanner, or the data acquired? Same analogy applies to “clinical indications”, “imaging parameter”. Also, regarding “maximum change”, is the change a regulation of the 
The term "potential" in claims 1, 10 and 17 is a relative term which renders the claim indefinite.  The term "potential" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmi et al. US 2019/0090826 A1).
With respect to claims 1, 8-10, 15-17, Carmi discloses a method for automatic selection of imaging parameters, comprising: receiving image data from an imaging scanner; creating, using a detection algorithm, a ranking of at least one qualifying value for potential clinical 
With respect to claim 2, Carmi discloses selecting the at least one imaging parameter performed by the selection algorithm uses a data table or a model (see Abstract disclosing the method performed using a model). 
With respect to claim 3, Carmi discloses the termination criterion is met when a qualifying value of at least one of the clinical indications in the ranking satisfies a predetermined limit criterion or when all the possible imaging parameters have been cycled through (see paragraphs 0055-0056 where the map is finalized and stop when the threshold is reached, Figure 2C).
With respect to claim 4, Carmi discloses in the selecting the at least one imaging parameter, the maximum change in the qualifying values in the ranking is based on a maximum change in one of the qualifying values of a single clinical indication in the ranking or on a cumulative maximum change in qualifying values of a plurality of clinical indications in the ranking (see paragraphs 0014, 0020 disclosing the ranking adjustment per iteration as needed; and paragraph 0055-0056 wherein the threshold considered as the maximum reached).
With respect to claim 5, Carmi discloses the at least one qualifying value is a probability of the clinical indications or a confidence of a probability of the clinical indications (see paragraphs 0004-0006 wherein the qualifying value is the image data and uncertainty map including confidence values). 
With respect to claim 6, Carmi discloses the ranking is created based on the image data from all previous iterations of the method (see paragraph 0020). 
With respect to claims 7, 14 and 18, Carmi discloses the at least one imaging parameter is a magnetic resonance imaging (MRI) sequence (see paragraph 0015 for MR application).
With respect to claim 11, Carmi discloses the primary imaging parameter is selected based on a primary issue (see paragraphs 0036, 0060 selection based on the imaging system). 
With respect to claim 12 and 13, Carmi discloses when the predefined termination criterion is met, providing, as an output, a data file corresponding to a most recently generated image data of the image data generated by the imager, a data file corresponding to a most recently created ranking of the ranking created by the selector (see paragraphs 0056-0061). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited discloses programming/algorithm that uses probability, confidence or significance selection of a value as ranking process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866